Citation Nr: 1110153	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder.  

2.  Entitlement to service connection for any acquired psychiatric disorder, except post-traumatic stress disorder.  

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for squamous cell carcinoma.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for residuals of a right biceps injury.

9.  Entitlement to service connection for residuals of fractures of the right hand and fourth phalanx.

10.  Entitlement to service connection for a back disability.

11.  Entitlement to service connection for a bilateral leg disability, including swelling and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J. N. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1965 to November 1968.

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for post-traumatic stress disorder (PTSD), right shoulder disability, left shoulder disability, right biceps disability, residuals of fracture of the right hand, a back condition, a bilateral hearing loss disability, tinnitus, sleep apnea syndrome, squamous cell carcinoma, and for swelling of the lower legs.  

The Veteran has clarified that he seeks service connection for PTSD and/or any other psychiatric symptom shown.  The Board has re-characterized that service connection claim to reflect the Veteran's desire.  The Board has also re-characterized other service connection claims so as to include lower extremity peripheral neuropathy and a fracture of the right fourth phalanx.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).  

Although the Veteran also appealed for service connection for tinnitus, the RO has recently granted that claim.  

In May 2007, the Veteran commenced an appeal of an RO decision that found his VA Form 9, Appeal to the Board of Veterans' Appeals, to be untimely (see claims files, Vol 2).  The RO later found his substantive appeal to have been timely submitted and resolved that matter in the Veteran's favor.  Therefore, his notice of disagreement need not be addressed.  

In January 2010, the Veteran submitted additional medical evidence directly to the Board.  The RO has not had the opportunity to review this new evidence; however, the Veteran has waived his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Entitlement to a total disability rating based on individual unemployability has been raised, but has not been adjudicated.  This referred to the RO for appropriate action.

Service connection for an acquired psychiatric disorder, sleep apnea, right and left shoulder disability, right biceps injury, fracture of right hand and finger, back disability, and for a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.  

2.  A verified non-combat stressor during active service led to PTSD.  

3.  The medical evidence reflects normal hearing, bilaterally.  

4.  Skin cancer was first discovered in 2000, many years after active service.  

5.  The medical evidence dissociates skin cancer from active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A hearing loss disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  Squamous cell carcinoma secondary to occupational exposure to ionizing radiation was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, if any notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition. 

VA's duty to notify was satisfied by way of a letters sent to the claimant in January 2004, May 2005, March 2006, May 2007, January 2008, and September 2009 that address all notice elements.  The January 2004 letter was sent prior to the initial April 2004 decision in this matter.  The letter informed the claimant of what evidence was required to substantiate the claims and of the claimant's and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private out-patient treatment reports.  The claimant submitted additional private medical reports.  The claimant was provided hearings, including a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  No further record retrieval or examination is necessary prior to adjudication of the claims for service connection for PTSD, hearing loss, or cancer because: (1) the PTSD claim has been granted; (2) the VA audiometry evaluation reflects that there is no hearing loss disability; and, (3) the cancer claim has been fully developed, as further explained below.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims adjudicated below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Among the claims adjudicated below is a claim for service connection for squamous cell carcinoma of the left temple, claimed due to exposure to ionizing radiation during active service.  Any cancerous tumor is a listed radiogenic disease under 38 C.F.R. § 3.311 (b).  Where a claim is based on exposure to ionizing radiation during active service and a listed radiogenic disease under § 3.311 (b) is shown, VA must develop the claim in accordance with 38 C.F.R. § 3.311 (a).  This development includes: (1) obtaining the official dose record pertaining to the Veteran, or, in the absence of such record, obtaining a dose estimate in accordance with § 3.311 (a)(2); (2) requesting a review and an opinion by the Under Secretary for Health; and, (3) requesting further review by the Under Secretary for Benefits.  In this case, all development for the cancer claim that is required by § 3.311 has been accomplished.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as cancer, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  




PTSD

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has been made, the Board must presume the sufficiency of the claimed stressor and the PTSD diagnosis itself is presumed to be in conformance with DSM-IV(r) standards.  Id, at 140.  

If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2) (2010).  In this case, however, the claimed stressor is not related to combat, nor has the Veteran so alleged.  See Gaines v. West, 11 Vet. App. 353, 358 (1998) (a specific finding must be made as to combat status). 

In his July 2003 original claim for benefits, the Veteran claimed that PTSD was due to active service (see claims files, Vol 1).  He submitted a July 2003-dated VA hospitalization report that contains an Axis I diagnosis of PTSD.  The report does not discuss the claimed PTSD stressor, however, but it does note that his global assessment of functioning score was only 30 at admission (indicating some serious PTSD symptoms).  

In February 2004, the Veteran claimed that his PTSD stressor was the near-electrocution of a service comrade.  In February 2004, J. B., a service comrade, attempted to corroborate the claimed stressor, but the service comrade admittedly did not witness the event.  Rather, the comrade heard about it later, from the Veteran (see claims files, Vol 1).  In March 2005, however, the Veteran's former commander, Army Colonel J. N., retired, reportedly did witness the event.  

VA out-patient treatment reports dated at various times since July 2003 contain various psychiatric diagnoses, including PTSD.  A July 2008 VA psychology treatment note contains a comprehensive discussion of the Veteran's PTSD and offers another Axis I diagnosis of PTSD.  The report discusses the claimed PTSD stressor, which was witnessing the near-electrocution of another radar technician while the two were working together inside a radar module.  The Veteran had reportedly performed cardiopulmonary resuscitation (hereinafter: CPR) with a nearby lethal high voltage electrical cable still dangling and emitting sparks (see claims files, Vol 3).  

In August 2007, the Veteran testified at an RO hearing that he gave CPR to a fellow radar technician who had contacted a high voltage cable (see claims files, Vol 3).  

In March 2008, the U.S. Armed Services Center for Unit Records Research (CURR) reported that the claimed stressful incident could not be verified through official records. 

In September 2010, the Veteran testified at a videoconference before the undersigned concerning the near-electrocution of another radar technician (see claims files, Vol 6).  He testified that he gave CPR in the vicinity of a live electrical cable.  

At the September 2010 videoconference hearing, retired Colonel J. N. testified on behalf of the Veteran that the claimed event actually did occur and that at the time the Veteran appeared to be very frightened by the event.  Col J. N. testified that he had been the Veteran's commander at the time and was present at the event.

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The medical evidence of a diagnosis of PTSD discussed above is competent, credible, and probative, as it is based on known facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The lay witness testimony is competent with respect to the occurrence of the claimed stressor, and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The lay evidence and/or testimony supplied by the Veteran and his former Army commander needs no further qualification, as it is not being used to establish a diagnosis or etiology that is not otherwise supported by a competent medical opinion.  Rather, the testimony is being used only to verify an event that both witnessed.  See 38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In this case, the testimony offered by the Veteran's former Army commander is sufficient independent evidence of the occurrence of the claimed PTSD stressor.  No evidence has been submitted that tends to suggest that the claimed stressor has not occurred.  After consideration of all the evidence of record, including the testimony, because a diagnosis of PTSD based on a non-combat stressor has been offered, and because that stressor has been corroborated by independent evidence, the Board must grant the claim.  

Bilateral hearing Loss Disability

Service connection for a claimed hearing loss disability is subject to the following additional requirement:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

38 C.F.R. § 3.385 (2010).

The Veteran's service records suggest that he served in a noisy environment; however, his Service Treatment Reports (STRs) reflect that his hearing was normal at entry and at exit from active military service (see claims files, Vol 3).  

A September 2003 VA audiometry report noted normal hearing in both ears (see claims files, Vol 1).  Word recognition scores were 100 percent in both ears.  

A January 2005 VA audiology consultation report mentions that the Veteran had mild to moderate hearing loss in the 6000 to 8000 Hertz ranges (see claims files, Vol 1).  Word recognition scores were 100 percent in the right ear and 96 percent in the left ear.  Unfortunately, the 6000 to 8000 Hertz ranges may not be used to establish a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).

A March 2008 VA audiology consultation report notes mild bilateral hearing loss, but does not supply audiometric data (see claims files, Vol 4).  Word recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he had recently flunked an employment hearing test. 

A March 2010 VA audiometry evaluation reflects that the Veteran's hearing is within normal limits, bilaterally (see claims files, Vol 6).  An August 2010 VA audiometry report contains similar findings.  The reports clearly show that any current hearing loss does not meet VA's disability requirements.  

The Veteran testified in September 2010 at a videoconference before the undersigned that during active service he worked around noisy electrical inverters, transformers, and equipment (see claims files, Vol 6).  His statements and testimony concerning such noise exposure are competent, credible, and persuasive as they are consistent with his service record.  

No competent medical evidence of a hearing loss that meets VA's definition of a hearing loss disability has been submitted.  Because no current hearing loss disability is shown, after considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a bilateral hearing loss disability must therefore be denied.  

Squamous Cell Carcinoma

The Veteran's STRs do not note any skin disorder or tumor (see claims files, Vol 3).  In his original July 2003 claim for benefits, the Veteran reported squamous cell carcinoma, possibly due to Agent Orange.  He did not supply any information concerning when or where he was exposed to Agent Orange.  

In a March 2004 letter, the Veteran reported that he was stationed in Indiana and Germany during active service and that he was exposed to ionizing radiation produced by various radar systems.  He submitted a February 2000 report from Dermatology Laboratory of Atlanta that contains a diagnosis of squamous cell carcinoma within an actinic keratosis of the left temple.  

During his RO hearing in August 2007, the Veteran stated that he had no claim of service connection for cancer due to Agent Orange exposure.  He testified that he thought his cancer was caused by radiation from working with radioactive tubes during active service.  

In January 2010, the National Personnel Records Center reported that there was no record of exposure to radiation pertaining to the Veteran.  In April 2010, a Department of the Army official reported that there was no record of exposure to radiation concerning the Veteran.  In June 2010, the Department of the Army prepared a dose estimate (in accordance with 38 C.F.R. § 3.311 (a)), reporting that the Veteran's possible exposure to radiation during active service was not more than 959-millirem.

In July 2010, VA's Director, Radiation and Physical Exposures, reviewed the Army findings and then reported that, based on estimated occupational exposure of 5-rem or less per year or 10-rem or less in a lifetime, it is "unlikely" that the Veteran's squamous cell carcinoma of the left temple can be attributed to radiation exposure during active service.  This opinion is signed by a medical doctor.  In accordance with 38 C.F.R. § 3.311 (a), VA's Director, Compensation and Pension Service, then opined that there is "no reasonable possibility" that the Veteran's skin cancer is the result of exposure to ionizing radiation during military service. 

In September 2010, the Veteran testified before the undersigned that there were lawsuits against corporations that build certain Army radar equipment because the equipment lacks adequate shielding from radiation.  He testified that he felt that the left temple lesion began during active service due to such radiation.  He submitted articles that address these lawsuits.

Although the Veteran's testimony is credible, it lacks the competence required to link his squamous cell carcinoma to active military service, including exposure to ionizing radiation.  38 C.F.R. § 3.159; Jandreau, supra (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because a medical professional has dissociated the Veteran's cancer from active military service, his contrary lay opinion cannot be afforded any weight.  

The medical evidence of record reflects that cancer was first discovered in 2000, many years after active service.  This precludes presumptive service connection for chronic disease first shown after active service.  The medical evidence also reflects that it is unlikely that the claimed cancer can be directly linked to radiation exposure during active service.  This precludes direct service connection.  No contrary medical evidence has been offered.  The Veteran himself has denied Agent Orange exposure, which precludes an earlier-raised theory of service connection.  After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for squamous cell carcinoma must therefore be denied.  


ORDER

Service connection for PTSD is granted.

Service connection for a bilateral hearing loss disability is denied.

Service connection for squamous cell carcinoma is denied.  


REMAND

Acquired Psychiatric Disorder

As discussed above, service connection for PTSD has been granted and need not be addressed. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  Because several psychiatric diagnoses have been offered, VA's duty to assist includes obtaining a medical opinion that addresses the etiology of each.  

Because alcohol dependence has been offered as a psychiatric diagnosis, it should be noted that direct service connection may not be granted for this disorder, as alcohol abuse is not considered to be a disability incurred in the line of duty, as defined at 38 C.F.R. § 3.301(a), (d) (2010).  However, secondary service connection may be granted for alcoholism that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

A July 2003-dated VA hospital discharge report contains Axis I diagnoses of major depressive disorder and alcohol abuse (see claims files, Vol 1).  A November 2004 VA mental health note contains a diagnosis of dysthymia (see claims files, Vol 2).  A May 2008 VA mental health report contains Axis I diagnoses of alcohol dependence, adjustment disorder with depressed mood, and major depressive disorder (see claims files, Vol 3).  A July 2009 VA report adds an Axis I diagnosis of cognitive disorder, NOS (see claims files, Vol 9).  

The Veteran recently testified at a videoconference before the undersigned that he receives ongoing VA treatment.  The claims files reflect that the most recent VA out-patient treatment reports are dated in September 2010.  VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Sleep Apnea 

The Veteran's STRs do not note sleep apnea or any respiratory disorder (see claims files, Vol 3).  In September 2003, he requested service connection for chronic sleep apnea (see claims files, Vol 1).  He submitted May 1998-dated private reports that note that a sleep study was completed and that obstructive sleep apnea was found.  

A July 2003 VA hospital report notes a history of sleep apnea.  A June 2004 VA out-patient treatment report notes sleep apnea (see claims files, Vol 2).  In June 2005, he reported that sleep apnea began during active service (see claims files, Vol 1).  During his RO hearing in August 2007, he testified that sleep apnea might be related to stress (see claims files, Vol 3).  

In September 2010, the Veteran testified before the undersigned that he has received VA treatment, as recently as two days prior to the hearing, for various health issues (see claims files, Vol 6).  His testimony does not specifically address sleep apnea.  

VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files and obtaining a medical opinion where such is necessary to make a decision on the claim.  Id.

Right and Left Shoulder Disability

The STRs do not note a shoulder complaint (see claims files, Vol 3).  In July 2003, the Veteran requested service connection for a right shoulder condition that reportedly began in 1967 (see claims files, Vol 1).  In September 2003, he requested service connection for the left shoulder.  The RO obtained a July 2003 VA occupational therapy report that notes bilateral shoulder crepitation.  

Private reports dated in 1995 note right shoulder tendonitis.  A November 2003 VA magnetic resonance imaging study (MRI) notes prior surgery, moderate acromioclavicular osteoarthritis, possible labral tear, biceps tendon tear, and possible adhesive capsulitis (see claims files, Vol 2). 

In February 2004, the Veteran reported that he injured his right shoulder climbing 40 to 80-foot radar towers (see claims files, Vol 1).  He stated that he dislocated his shoulder while carrying parts for radars and that his injuries were treated at sick call.  He reported that a doctor has found shoulder impingement and has scheduled corrective surgery for March 30, 2004, at the Atlanta VA Medical Center.  

In June 2005, after receiving a VA development letter concerning the left shoulder, the Veteran reported that only the right shoulder was impaired.  He requested that VA amend its record to reflect the right shoulder only (see claims files, Vol 1). 

A May 2005 VA MRI shows a lesion of the right shoulder with impingement of the supraspinatous tendon secondary to marked degenerative changes of the acromioclavicular joint.  There was no rotator cuff tear (see claims files, Vol 2).  An April 2006 VA MRI shows moderate to severe right acromioclavicular joint arthropathy, changes of the distal acromion, and likely calcific tendinopathy.

During his RO hearing in August 2007, the Veteran testified that sometime in the 1980s or 1990 he had a tear of the right shoulder and underwent surgery for it (see claims files, Vol 3).  He testified that he could no longer raise the right arm. 

A May 2008 private hospital report notes that right shoulder pains were caused by arthritis.  A July 2008 private report notes a complaint of right shoulder pains for 10 years; however, August 2008 and March 2009 private reports mention a complaint of right shoulder pains for 40 years (see claims files, Vol 4). 

The September 2010 videoconference testimony reflects that the Veteran testified that he possibly injured both shoulders climbing ladders during active service and he recalled having received aspirin for shoulder pain during active service.  He testified that doctors have related his current shoulder condition to active service.  

VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files.  Because VA's duty to assist includes providing a medical examination and opinion where necessary to make a decision on the claim, a VA compensation examination to determine the nature and etiology of the claimed shoulder conditions is warranted.  

Residuals of a Right Biceps Injury

The STRs do not note a right biceps complaint (see claims files, Vol 3).  

A July 2003 VA out-patient treatment report notes that the Veteran received occupational therapy for his right biceps.  He reported that he recently tore the right biceps picking up something.  The examiner found 3/5 right upper extremity strength.  In November 2003, he submitted private reports that note right upper extremity pains in December 1999, but the etiology was most likely cervical spondylosis.  

An August 2000-dated electromyography study by Atlanta Neurology notes that biceps strength was full.  

A November 2003 VA MRI shows a right biceps tendon tear (see claims files, Vol 2). 

During his RO hearing in August 2007, the Veteran did not specifically address a biceps disorder (see claims files, Vol 3), but he testified that he could no longer raise the right arm. 

A May 2008 private hospital report notes that right arm pains are due to arthritis.  August 2008 and March 2009 private reports mention a complaint of right biceps pains for 40 years (see claims files, Vol 4).  The report notes that the precipitating event was a military injury to the right shoulder and right biceps.

The Veteran's September 2010 videoconference testimony does not address the right biceps claim, but it does reflect that he receives ongoing VA treatment.  VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files and providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Id.  A VA compensation examination to determine the nature and etiology of any right biceps conditions is warranted in this case.  

Right Hand and Fourth Phalanx Fractures

The STRs note a right hand injury that caused a fracture of the right 4th metacarpal and a fracture of the right fourth proximal phalanx (see claims files, Vol 3).  The hand was casted and the finger was splinted.  

In July 2003, the Veteran requested service connection for a right hand fracture (see claims files, Vol 1).  

An August 2000-dated electromyography study by Atlanta Neurology notes pain in the right hand. 

During his RO hearing in August 2007, the Veteran testified that he receives VA treatment for arthritis of the right hand.  His September 2010 videoconference testimony is similar.  

VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files and providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  Id.  A VA compensation examination to determine the nature and etiology of any right hand and/or fourth phalanx disorder is warranted in this case.  

The Back 

The STRs do not note a spine-related complaint (see claims files, Vol 3).  In July 2003, the Veteran requested service connection for a back condition that reportedly began in Germany (see claims files, Vol 1).  

The Veteran submitted private medical reports that include a diagnosis of herniated lumbar disc with diskectomy in February 1993.  February 1993 private treatment reports note that the Veteran was well until October 1992 without antecedent trauma.  October 1992 marked the date of onset of insidious low back pain and left sciatica that became severe only 10 days earlier.  A December 1995 report notes a recent back sprain.  

July and December 1999 private reports note mid-cervical radiculopathy, mostly like due to C4 or C5 level spondylosis.   

In February 2004, the Veteran reported that he injured his back climbing 40 to 80-foot radar towers (see claims files, Vol 1).  He stated that he fell several times during service.  He stated that his injuries were treated at sick call.  

During his RO hearing in August 2007, the Veteran testified that he fell from a radar tower and injured his back.  The Veteran's September 2010 videoconference testimony reflects that he attributed his back condition to lifting heavy objects during service.  

VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files.  Because VA's duty to assist includes providing a medical examination and opinion where necessary to make a decision on the claim, a VA compensation examination to determine the nature and etiology of the claimed back disorder or disorders is warranted.  Id. 

The Legs

The Veteran seeks service connection for a bilateral leg disability, including swelling and possible peripheral neuropathy.

The STRs do not note a leg-related complaint, although they do note a right ankle and foot injury (see claims files, Vol 3).  In September 2003, the Veteran requested service connection for chronic swelling of the lower legs (see claims files, Vol 1).  

During his RO hearing in August 2007, the Veteran displayed a large bruise on one calf.  During his September 2010 videoconference before the undersigned, he attributed his lower leg pains to a ruptured disc.  He testified that he had no feeling along the left side of one leg.  He testified that he recently had a steroid injection because of right leg pain and swelling.  He recalled that a doctor had called it neuropathy.  

VA's duty to assist includes obtaining any recent VA out-patient treatment reports not currently associated with the claims files.  Because VA's duty to assist includes providing a medical examination and opinion where necessary to make a decision on the claim, a VA compensation examination to determine the nature and etiology of the claimed lower leg disorders is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain recent (since September 2010) VA out-patient treatment reports and associate them with the claims files.  

2.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for an examination of the shoulders, the right biceps, the right hand and fourth finger, and the entire spine by an orthopedist (an M.D.).  The claims files should be made available to the physician for review.  The physician is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms, examine the Veteran's shoulders, right biceps, right hand and fourth finger, and the spine and offer a diagnosis or diagnoses, if forthcoming.  For each diagnosis offered, the physician is asked to address the following questions:  

I.  Is it at least as likely as not (50 percent or greater possibility) that the disorder was caused by active service?

II.  If the answer to question I above is "no," then is it at least as likely as not that a service-connected disability has caused or aggravated the disorder?

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  The AMC should make arrangements for an examination of the legs for possible swelling, bruising, and/or neuropathy by an appropriate specialist.  The claims file should be made available to the physician for review.  The physician is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms, examine the Veteran's legs and offer a diagnosis or diagnoses, if forthcoming.  For each diagnosis offered, the physician is asked to address the following questions:  

I.  Is it at least as likely as not (50 percent or greater possibility) that the disorder was caused by active service?

II.  If the answer to question I above is "no," then is it at least as likely as not that a service-connected disability has caused or aggravated the disorder?

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

4.  After the development requested above has been completed to the extent possible, the AMC should make arrangements for a psychiatric examination.  The claims file should be made available to the psychiatrist for review.  The psychiatrist is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, and examine him for any Axis I disorder other than PTSD (service connection for PTSD is already in effect).  For each Axis I diagnosis offered (except PTSD and any alcohol-related diagnosis), the psychiatrist is asked to address the following questions:  

I.  Is it at least as likely as not (50 percent or greater possibility) that the psychiatric disorder was caused by active service?

II.  If the answer to question I above is "no," then is it at least as likely as not that a service-connected disability has caused or aggravated the psychiatric disorder?

III.  Regardless of any answer given above, it is at least as likely as not that the Veteran's PTSD has caused or aggravated his sleep apnea?  

IV.  For any alcohol-related diagnosis offered, the psychiatrist is asked to address whether it is at least as likely as not that any service-connected disability has caused or aggravated the alcohol-related diagnosis.

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

5.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

6.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


